1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is responsive to communications filed on 12/21/2021. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 7.
Applicant’s arguments, see Remarks pp. 8-10, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1 under section 103 in view of Salowey, Stalzer, Gomadam, and Graves have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kiyak.
Applicant argues that Kiyak fails to teach predicting the role of each network device, wherein predicting the role of each network device comprises (i) analyzing 
Applicant argues that claims 2-20 are patentable for the same reasons as provided for claim 1. Remarks pp. 11-18. Applicant’s argument(s) are not persuasive for the same reasons as provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 10-12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0200856 (“Salowey”), in view of U.S. Pat. No. 10,862,749 (“Kiyak”), and further in view of U.S. Pub. No. 2004/0249916 (“Graves”).

Regarding claim 1, Salowey teaches a computer-implemented method comprising: 
determining a role for each network device of a network that comprises multiple network devices (“In step 223, the configuration certifier 120 obtain role indications of the device 110,” ¶ [0046]), 
determining one or more policies related to each network device with respect to other network devices of the network (“For each acceptable device configuration that corresponds to a role indication of the device, the configuration certifier compares the software configuration of the device to the list of acceptable device configurations for 
based at least in part on the roles for each network device and the one or more policies, determining a level of compliance of a configuration of the network (“In step 224, the configuration certifier 120 determines if the role indications are acceptable for the device 110,” ¶ [0046]; “In step 226, for each acceptable device configuration that corresponds to a role indication of the device 110, the configuration certifier 120 compares the software configuration of the device 110 to the list of acceptable device configuration policy for that role to determine if the software configuration is acceptable for that device 110,” ¶ [0048]); and 
based at least in part on the level of compliance, performing a remedial action (“notifies a management system of the failure of the device 110-2 being verified…can also be used to determine what actions need to be taken on the device 110-2 to allow the device 110-2 to pass future verifications,” ¶ [0081]).
Salowey fails to teach predicting the role of each network device, wherein predicting the role of each network device comprises (i) analyzing feature configuration with respect to each network device, (ii) analyzing real-world deployment variations of network devices that exist within roles observed in networks, and (iii) analyzing information/metadata related to a state of each network device. Kiyak discloses predicting the role of each network device, wherein predicting the role of each network device comprises (i) analyzing feature configuration with respect to each network device (“Each feature is a characteristic of an object which may be potentially significant in determining its role. Examples of features include: device manufacturer, a Boolean 
Salowey-Kiyak fails to disclose determining compliance of a configuration of a network with respect to a network design solution. Graves teaches determining compliance of a configuration of a network with respect to a network design solution (“the configuration information of step 410 is compared to the reference information of step 420. Any discrepancies between the configuration information and the reference information can be identified,” ¶ [0040]; “a report message is also generated for each discrepancy between the configuration information and the reference information. This message can indicate that the as-built configuration of the VLAN is not correct, and can provide relevant information identifying the specifics of each discrepancy,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate network configuration comparison, as taught by Graves, into Salowey-Kiyak, in order to automate verification of network design implementation.

Regarding claim 10, Salowey teaches a system comprising: one or more processors (¶ [0020]); and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions (¶ [0021]) comprising: 
determining a role for each network device of a network that comprises multiple network devices (“In step 223, the configuration certifier 120 obtain role indications of the device 110,” ¶ [0046]); 

based at least in part on the roles for each network device and the one or more policies, determining a level of compliance of a configuration of the network (“In step 224, the configuration certifier 120 determines if the role indications are acceptable for the device 110,” ¶ [0046]; “In step 226, for each acceptable device configuration that corresponds to a role indication of the device 110, the configuration certifier 120 compares the software configuration of the device 110 to the list of acceptable device configuration policy for that role to determine if the software configuration is acceptable for that device 110,” ¶ [0048]); and 
based at least in part on the level of compliance, performing a remedial action (“notifies a management system of the failure of the device 110-2 being verified…can also be used to determine what actions need to be taken on the device 110-2 to allow the device 110-2 to pass future verifications,” ¶ [0081]).
Salowey fails to teach predicting the role of each network device, wherein predicting the role of each network device comprises (i) analyzing feature configuration with respect to each network device, (ii) analyzing real-world deployment variations of network devices that exist within roles observed in networks, and (iii) analyzing information/metadata related to a state of each network device. Kiyak discloses 
Salowey-Kiyak fails to disclose determining compliance of a configuration of a network with respect to a network design solution. Graves teaches determining compliance of a configuration of a network with respect to a network design solution (“the configuration information of step 410 is compared to the reference information of step 420. Any discrepancies between the configuration information and the reference information can be identified,” ¶ [0040]; “a report message is also generated for each discrepancy between the configuration information and the reference information. This message can indicate that the as-built configuration of the VLAN is not correct, and can provide relevant information identifying the specifics of each discrepancy,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate network configuration comparison, as taught by Graves, into Salowey-Kiyak, in order to automate verification of network design implementation.

Regarding claim 19, Salowey teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or 
determining a role for each network device of a network that comprises multiple network devices (“In step 223, the configuration certifier 120 obtain role indications of the device 110,” ¶ [0046]); 
determining one or more policies related to each network device with respect to other network devices of the network (“For each acceptable device configuration that corresponds to a role indication of the device, the configuration certifier compares the software configuration of the device to the list of acceptable device configurations for that role to determine if the software configuration is acceptable for that device to act as that role,” ¶ [0017]); 
based at least in part on the roles for each network device and the one or more policies, determining a level of compliance of a configuration of the network (“In step 224, the configuration certifier 120 determines if the role indications are acceptable for the device 110,” ¶ [0046]; “In step 226, for each acceptable device configuration that corresponds to a role indication of the device 110, the configuration certifier 120 compares the software configuration of the device 110 to the list of acceptable device configuration policy for that role to determine if the software configuration is acceptable for that device 110,” ¶ [0048]); and 
based at least in part on the level of compliance, performing a remedial action (“notifies a management system of the failure of the device 110-2 being verified…can also be used to determine what actions need to be taken on the device 110-2 to allow the device 110-2 to pass future verifications,” ¶ [0081]).

Salowey-Kiyak fails to disclose determining compliance of a configuration of a network with respect to a network design solution. Graves teaches determining compliance of a configuration of a network with respect to a network design solution (“the configuration information of step 410 is compared to the reference information of step 420. Any discrepancies between the configuration information and the reference information can be identified,” ¶ [0040]; “a report message is also generated for each discrepancy between the configuration information and the reference information. This message can indicate that the as-built configuration of the VLAN is not correct, and can provide relevant information identifying the specifics of each discrepancy,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claims 2 and 11, Salowey-Kiyak-Graves teaches the invention of claims 1 and 10, and further teaches that predicting the role for each network device comprises predicting the role using a first machine learning model (Kiyak: “a machine learning model can be used to accept objects as input and produce a labeling of the objects' roles,” Col. 12, line 65 – Col. 13, line 1).
 
Regarding claims 3 and 12, Salowey-Kiyak-Graves teaches the invention of claims 2 and 11, and further teaches: training the first machine learning model with data from network devices external to the network (Kiyak: “Training data consists of data collected from multiple networks along with desirable labelings of objects in those networks,” Col. 13, lines 22-29).

Regarding claims 9 and 18, Salowey-Kiyak-Graves teaches the invention of claims 1 and 10, and further teaches that the remedial action comprises one or more of altering the configuration of the network, developing a playbook for altering the configuration, or altering the network design solution (Graves: “Another function of the VLAN verifier is to identify corrective actions when a discrepancy between the configuration information and the reference information is identified. In one embodiment, these corrective actions are automatically implemented,” ¶ [0032]).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowey-Kiyak-Graves as applied to claims 3 and 12 above, and further in view of U.S. Pub. No. 2020/0401849 (“Kansal”).

Regarding claims 4 and 13, Salowey-Kiyak-Graves teaches the invention of claims 3 and 12, but fails to expressly teach that the first machine learning model comprises a Random Forest model. Kansal teaches the use of a Random Forest machine learning model (¶ [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a Random Forest mode, as taught by Kansal, into Salowey-Kiyak-Graves, in order to improve the accuracy of the machine learning model. 

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowey-Kiyak-Graves as applied to claims 3, 11 and 19 above, and further in view of U.S. Pub. No. 2016/0352640 (“Kompella”).

Regarding claims 5, 14 and 20, Salowey-Kiyak-Graves teaches the invention of claims 3, 11 and 19, but fails to teach: determining an importance of each network device, wherein determining a level of compliance of the configuration of the network with respect to the network design solution is further based at least in part on the importance of each network device. Kompella teaches determining an importance of each network device (“analyzing the configuration changes using the first set of parameters and a third set of parameters for obtaining a critical value associated with .

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowey-Kiyak-Graves-Kompella as applied to claims 5 and 14 above, and further in view of U.S. Pat. No. 10,797,987 (“Beacham”).

Regarding claims 6 and 15, Salowey-Kiyak-Graves-Kompella teaches the invention of claims 5 and 14, but fails to teach that the determining the importance of each network device comprises determining the importance of each network device using a second machine learning model. Beacham teaches determining the importance of each network device using a second machine learning model (“Based at least in part on the pattern data 808B-2 for particular switches, the switch modeling engine 906 may learn, for example, which switches have a higher priority (e.g., as a function of the criticality attributes of the switches),” Col. 40, lines 21-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to . 

Claims 7 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowey-Kiyak-Graves-Kompella as applied to claims 5 and 14 above, and further in view of U.S. Pub. No. 2015/0082432 (“Eaton”).

Regarding claims 7 and 16, Salowey-Kiyak-Graves-Kompella teaches the invention of claims 5 and 14, but fails to teach: discovering relationships between roles existing in a community of network devices; and mapping the relationships to define service modules that comprise the network. Eaton teaches discovering relationships between roles existing in a community of network devices (“Application and Topology Discovery 501 can analyze data and metadata from the customer's application to establish a service architecture of the roles and relationships between components of the customer's environment,” ¶ [0049]); and mapping the relationships to define service modules that comprise the network (“Application and Topology Discovery 501 can retrieve infrastructure metadata from Resource/Metadata Store 402 and search the operator metadata embedded in this infrastructure metadata for patterns in order to identify "groups" of resources,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate resource grouping, as taught by Eaton, into Salowey-Kiyak-Graves-Kompella, in order to set appropriate defaults for the customer's monitoring system settings and improve the relevance of the monitoring system's analysis. 

Claims 8 and17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowey-Kiyak-Graves-Kompella-Eaton as applied to claims 7 and 16 above, and further in view of U.S. Pat. No. 8,874,705 (“Satish”). 

Regarding claims 8 and 17, Salowey-Kiyak-Graves-Kompella-Eaton teaches the invention of claims 7 and 16, but fails to teach: determining that a first service module comprising a first set of network devices is configured differently than a second service module comprising a second set of network devices. Satish teaches determining that a first service module comprising a first set of network devices is configured differently than a second service module comprising a second set of network devices (“determines a difference in configurations at a first server cluster having a best health score and configurations at a second server cluster having a worst health score,” Claim 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate configuration differences, as taught by Satish, into Salowey-Kiyak-Graves-Kompella-Eaton, in order to determine optimal configurations, thereby improving performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455